MEMORANDUM DECISION
                                                                        Mar 11 2016, 5:34 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E. Hamilton                                       Gregory F. Zoeller
New Castle, Indiana                                      Attorney General of Indiana
                                                         Brian Reitz
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Amanda Gonzales,                                         March 11, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         30A01-1509-CR-1308
        v.                                               Appeal from the Hancock Superior
                                                         Court.
                                                         The Honorable Terry K. Snow,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 30D01-1409-F6-1620




Shepard, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 30A01-1509-CR-1308 | March 11, 2016          Page 1 of 5
[1]   After a bench trial, the court determined that Amanda Gonzales was guilty of
                                                                                   1
      battery resulting in moderate bodily injury, a Level 6 felony, and conspiracy to
                                                2
      commit battery, a Level 6 felony, in connection with a jail assault. She appeals

      only the conspiracy conviction, and we affirm.


                                                     Issue
[2]   Gonzales raises a single issue: whether there is sufficient evidence to sustain

      her conspiracy conviction.


                                   Facts and Procedural History
[3]   On the evening of September 18, 2014, Corrections Officer Michael McPherson

      was on patrol in the Hancock County Jail when he heard screaming coming

      from Cell Block H. He entered the cell block and approached a cell, where he

      saw inmates Gonzales and Laquita Griggs repeatedly hitting another inmate,

      Kristy Campbell, as she screamed for help. Officer McPherson ordered

      Gonzales and Griggs to desist, but they continued attacking Campbell until he

      drew his Taser. Campbell was taken to the infirmary for treatment.




      1
          Ind. Code § 35-42-2-1 (2014).


      2
          Ind. Code § 35-41-5-2 (2014).



      Court of Appeals of Indiana | Memorandum Decision 30A01-1509-CR-1308 | March 11, 2016   Page 2 of 5
[4]   The State charged Gonzales with battery, conspiracy to commit battery, and

      obstruction of justice. During a bench trial, the court dismissed the obstruction

      charge and found Gonzales guilty of battery and conspiracy to commit battery.


                                   Discussion and Decision
[5]   Gonzales does not dispute that she battered Campbell but claims there is

      insufficient evidence that she conspired with others for the attack. In reviewing

      a challenge to the sufficiency of the evidence, we affirm unless no reasonable

      trier of fact could have found each of the elements of a crime proven beyond a

      reasonable doubt. Smith v. State, 8 N.E.3d 668 (Ind. 2014). We neither reweigh

      evidence nor assess the credibility of witnesses. Id.


[6]   To obtain a conviction for conspiracy to commit battery, the State was required

      to prove that Gonzales (1) with the intent to commit battery (2) agreed with

      other persons (3) to commit battery (4) and either Gonzales or another party to

      the agreement performed an overt act in furtherance of the agreement. Ind.

      Code § 35-41-5-2. An agreement may be inferred from circumstantial evidence,

      which may include the overt acts of the parties in furtherance of the criminal

      act. Dickenson v. State, 835 N.E.2d 542 (Ind. Ct. App. 2005), trans. denied.


[7]   Prior to September 18, 2014, Campbell had given information to law

      enforcement about a pending criminal case against Gonzales. On September

      18, an inmate asked Campbell to go to a cell. Campbell went into the cell and

      sat down on a mattress on the floor.


      Court of Appeals of Indiana | Memorandum Decision 30A01-1509-CR-1308 | March 11, 2016   Page 3 of 5
[8]   Next, Gonzales and Griggs entered the cell together. Gonzales asked

      Campbell, “What did you do, Kristy?” Tr. p. 45. Campbell responded, “What

      do you mean?” Id. Gonzales told Campbell, “You know what you did. Now

      would be the time to be honest.” Id. Campbell said, “You need to be more

      specific.” Id. Griggs hit Campbell, and Gonzales followed suit. Campbell

      curled up in a fetal position and screamed for help as Griggs and Gonzales

      continued to hit her and pulled out her hair. Gonzales told Campbell, “No one

      is gonna help you.” Id. at 49. After several minutes, Officer McPherson heard

      Campbell’s screams and ended the attack. Later, a police officer reviewed

      security camera recordings of the cell block during the time of the battery. He

      saw one inmate turn up a television’s volume to drown out the sounds of the

      battery, and another inmate guarded an alarm button to prevent others in the

      cell block from requesting help.


[9]   The evidence that Gonzales and Griggs approached Campbell in a cell and

      attacked her in concert, asserting that no one would help her, while an inmate

      tried to cover up the sound of Campbell’s screams and another inmate guarded

      the alarm button, establishes that Gonzales and others agreed to batter

      Campbell and took steps to carry out the agreement. See Whittle v. State, 542

      N.E.2d 981 (Ind. 1989) (where defendant and companions appeared at victims’

      clubhouse together and jointly attacked the victims, evidence of conspiracy

      adequate), overruled in part on other grounds by Scisney v. State, 701 N.E.2d 847

      (Ind. 1998).




      Court of Appeals of Indiana | Memorandum Decision 30A01-1509-CR-1308 | March 11, 2016   Page 4 of 5
                                                Conclusion
[10]   For the foregoing reasons, we affirm the judgment of the trial court.


[11]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 30A01-1509-CR-1308 | March 11, 2016   Page 5 of 5